People v Wilson (2017 NY Slip Op 00673)





People v Wilson


2017 NY Slip Op 00673


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2014-02492
 (Ind. No. 2147/11)

[*1]The People of the State of New York, respondent, 
vTheodore Wilson, appellant.


Lynn W. L. Fahey, New York, NY (Mark W. Vorkink of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph N. Ferdenzi, and Sharon Y. Brodt of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered March 4, 2014, convicting him of assault in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), the People adduced legally sufficient evidence to support the defendant's conviction of assault in the first degree under Penal Law § 120.10(3) beyond a reasonable doubt, as the evidence of the defendant's conduct supported a finding of depraved indifference (see People v Suarez, 6 NY3d 202, 212; People v Nelligan, 135 AD3d 1075, 1077-1078; People v Nunez, 51 AD3d 1398, 1399). Moreover, upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant failed to preserve for appellate review his contention that the verdict is repugnant (see People v Carter, 7 NY3d 875, 876; People v Brooks, 139 AD3d 1391, 1394; People v Summerville, 138 AD3d 897, 898). In any event, the verdict was not repugnant (see Matter of Suarez v Byrne, 10 NY3d 523, 541; People v Trappier, 87 NY2d 55, 59; Matter of Shalick M., 133 AD3d 413).
The defendant's remaining contention is without merit.
RIVERA, J.P., ROMAN, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court